DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because amended Fig. 1 contains new matter.  The dotted boxes for newly added element 13a is new matter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 9/5/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The reading sensor 4a that reads encoded data and determines data relative to the location of each slide in paragraph [29] is new matter.  The original disclosure does not disclose that a reading sensor determines data relative to the location of each slide.
The computer processor 4b in paragraph [30] is new matter.  Although the original disclosure discloses a computer processing means, the original disclosure does not disclose that the computer processing means is, for example, a computer processor (i.e. hardware comprising a central processing unit that operates according to software), a field programmable gate array or an application specific integrated circuit.  Therefore, since there is no specific support for a computer processor, it is new matter.
The system that is a means for recognizing an empty housing in paragraph [31] is new matter.  The original disclosure does not disclose any particular structure that is a means for recognizing an empty housing.
The recitation that reading sensor 4a recognizes an empty cell in paragraph [32] is new matter.  The original disclosure does not disclose that the reading sensor performs this function.
The shaped volume 11 in paragraph [32] is new matter.  Although the examiner acknowledges that the star-shaped volume is one example of a shaped volume, the recitation of a generic shaped volume describes subject matter that is not limited to a star shape.  Therefore, the recitation of a generic shaped volume is new matter.
The printed encoded data 13 in paragraph [34] is new matter.  The original disclosure does not disclose that the encoded data is printed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “a computer processor in communication with said reading sensor so as to determine each slide in a corresponding cell of said plurality of cells and recognize an empty cell when the slide is absent from said empty cell and said secured element is read” in lines 14-17 of the claim.  This limitation describes the result of computer processing performed by the computer processor (i.e. the determination and recognition are results based on data from the reading sensor), but neither the claim nor the specification discloses an algorithm that achieves the result of determining each slide and recognizing an empty cell.  Since the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description has been made. 
Claims12-23 depend on claim 11 and are rejected for inheriting the same problem.
Claim 12 recites “a shaped volume” in line 3 of the claim.  While the original disclosure discloses a star shaped volume, the recitation of “a shaped volume” is not limited to a star shaped volume; a shaped volume is a volume having a generic shape.  Since the original disclosure does not disclose other shapes in addition to a star shape, the original disclosure does not disclose that applicant possessed a volume having a generic shape.
Claim 12 recites “printed encoded data” in line 3 of the claim.  While the original disclosure discloses encoded data, the original disclosure does not disclose that the encoded data is printed.
Claims 13-16 depend on claim 12 and are rejected for inheriting the same problem.
Claim 22 recites that “said computer processor is in communication with said reading sensor, when only said biological specimen on said slide covers said secured element so as to determine a slide with a missing encoded data.”  However, the original disclosure does not disclose that the computer processor determines a slide with missing data.
Claim 22 recites that “said computer processor is in communication with said reading sensor, when only said biological specimen on said slide covers said secured element so as to determine a slide with a missing encoded data.”  However, the original disclosure does not disclose at what time the computer processor communicates with the reading sensor.  For example, the original disclosure does not disclose whether the computer processor communicates with the reading sensor while (i.e. at the same time that) the secured element is covered as claimed, or if the computer processor communicates with the reading sensor after the secured element is covered.
Claim 23 recites that “said computer processor is in communication with said reading sensor, when only said encoded data specimen on said slide covers said secured element so as to determine a slide with a missing biological specimen.”  However, the original disclosure does not disclose that the computer processor determines a slide with a missing biological sample.
Claim 23 recites that “said computer processor is in communication with said reading sensor, when only said encoded data specimen on said slide covers said secured element so as to determine a slide with a missing biological specimen.”  However, the original disclosure does not disclose at what time the computer processor communicates with the reading sensor.  For example, the original disclosure does not disclose whether the computer processor communicates with the reading sensor while (i.e. at the same time that) the secured element is covered as claimed, or if the computer processor communicates with the reading sensor after the secured element is covered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,746,161 issued to Jones (“Jones”) in view of U.S. Patent Application Publication 2021/0260592 by Hughes (“Hughes”) and U.S. Patent 8,662,392 issued to Hagen et al. (“Hagen”).

As for claim 11, Jones discloses a system for storage and tracing biological specimens, the system comprising:
a tray (10) being comprised of a plurality of cells (see Fig. 1),
wherein each cell is comprised of a bottom (12) and a peripheral wall (44) above said bottom so as to removably contain a slide (58).
Jones does not disclose that the slide has a specimen end and an encoded data end opposite said specimen end, a biological specimen being placed on said specimen end, encoded data being placed on said encoded data end.
However, Hughes discloses a slide (2) that has a specimen end (the end of 2 that is not 5; see Fig. 2) and an encoded data end (5) opposite said specimen end, a biological specimen being placed on said specimen end (paragraph [0002]), encoded data (5) being placed on said encoded data end (5).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the slide of Jones to have the encoded data and biological specimen as disclosed by Hughes in order to allow samples from patients to be automatically identified (Hughes: paragraph [0005]).
Jones as modified by Hughes does not disclose a secured element and a reading sensor as recited.
However, Hagen discloses a secured element (123) located within a cell (124) so as to be blocked by a specimen holder (160) when the specimen holder occupies the cell (col. 9, lines 40-46),
wherein said secured element (123) is covered (compare position A in Figs. 6 and 7) by at least one of said biological specimen and encoded data (163) when said specimen holder (160) is within a respective cell (124); and
a reading sensor (15) positioned relative to a tray (100) so as to read said secured element (123) when said slide is absent from the respective cell (col. 9, lines 40-46).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the tray of Jones and Hughes to include the secured element and reading sensor as disclosed by Hagen in order to automatically identify slides/sample holders and to automatically identify cells without slides/sample holders.
Jones as modified by Hughes and Hagen discloses a secured element (Hagen: 123) placed on each bottom of each cell (i.e. in a location covered by a slide when a slide is present in the cell),
wherein said secured element (Hagen: 123) is covered by at least one of said biological specimen and said encoded data (Hughes: 5 and Hagen: 163) when said slide is within a respective cell (Hagen: position A in Figs. 6 and 7);
a reading sensor (Hagen:15)  positioned relative to said tray (Jones: 10 and Hagen 100) so as to read said secured element (Hughes: 5 and Hagen: 123) when said slide is absent from the respective cell (Hagen: col. 9, lines 40-46); and
a computer processor (Hughes: 13 and Hagen: 418) in communication with said reading sensor (Hagen: 15) so as to determine each slide in a corresponding cell of said plurality of cells and recognize an empty cell when the slide is absent from said empty cell and said secured element is read (Hagen: col. 9, lines 33-46 and col. 14, line 41 - col. 15, line 3).

As for claim 12, Jones as modified by Hughes and Hagen discloses that said secured element (Hagen: 123) is comprised of at least one of a group consisting of a shaped volume, printed encoded data (Hagen: 123), and a gray level representative.

As for claim 13, the examiner notes that the claim recites details of an unrequired alternative.  Since Jones as modified by Hughes and Hagen discloses a secured element comprising printed encoded data, the recitation of details regarding the shaped volume does not distinguish the claimed invention over the prior art.

As for claim 14, Jones as presently modified by Hughes and Hagen discloses the system for storage and tracing according to claim 12 (see the rejection of claim 12 above).
Jones as presently modified by Hughes and Hagen and does not disclose that said reading sensor is comprised of at least one of a group consisting of a camera, a character detector, and a gray level sensor.  Instead, Hagen discloses that said reading sensor is a bar code reader.
However, Hughes discloses a reading sensor (11) that is comprised of at least one of a group consisting of a camera (paragraph [0058]), a character detector, and a gray level sensor.   Hughes discloses that the reading sensor reads bar codes (paragraph [0058]).
Because Hughes and Hagen both disclose reading sensors that read bar codes, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the camera of Hughes for the bar code reader of Hagen to achieve the predictable result of reading a bar code.

As for claim 15, Jones as modified by Hughes and Hagen discloses that said reading sensor (Hughes: 11) is a gray level sensor, said secured element (Hagen: 123) being a gray level representative (i.e. a visible bar code has gray levels), said secured element being a physical characteristic (Hagen: a bar code is physically located in the cell).

As for claim 16, Jones as modified by Hughes and Hagen discloses that said reading sensor (Hughes: 11) is a character detector, said secured element (Hagen: 123) being printed encoded data (Hagen: 123).

As for claim 17, Jones as modified by Hughes and Hagen discloses that said slide (Jones: 58) has a slide depth (inherent).

As for claim 19, Jones as modified by Hughes and Hagen discloses that said slide (Jones: 58) is rectangular (Jones: see Fig. 2).

As for claim 20, Jones as modified by Hughes and Hagen discloses that said bottom (Jones: 12) is comprised of an end segment (Jones: 42), a planar central segment (Jones: 12), and a curved end segment (Jones: 56), said planar central segment being between said end segment and said curved end segment so as to define a zone (Jones: 56) below said planar central segment (Jones: see Fig. 3), said slide being moveable within said zone (Jones: for example, a corner of a slide may be inserted into depression 56).

As for claim 21, Jones as modified by Hughes and Hagen discloses that said bottom (Joes: 12) has a bottom length (Jones: along 12, 42, 58) , said planar central segment (Jones: 12) being two thirds length of said bottom length.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,746,161 issued to Jones (“Jones”) in view of U.S. Patent Application Publication 2021/0260592 by Hughes (“Hughes”) and U.S. Patent 8,662,392 issued to Hagen et al. (“Hagen”) as applied to claim 17, further in view of U.S. Patent 6,118,582 issued to Del Buono (“Del Buono”).

As for claim 18, Jones as modified by Hughes and Hagen discloses the system for storage and tracing according to claim 17 (see the rejection of claim 17 above.
Jones as modified by Hughes and Hagen does not disclose that each cell has a cell depth from said bottom to an upper edge of said peripheral wall, said cell depth being at least equal to said slide depth.
However, Del Buono discloses a cell that has a cell depth from said bottom to an upper edge of a peripheral wall, said cell depth being at least equal to a slide depth (see Fig. 3 and col. 5, lines 6-13).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cell depth of the cells of Jones, Hughes and Hagen to be at least equal to the slide depth as disclosed by Del Buono in order to protect the slides form abrasion or other damage during handling, stacking or transport of the tray (Del Buono: col. 5, lines 6-13).

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853